Citation Nr: 1739294	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-33 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral cataracts from December 10, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1967 to April 1969, with combat service in the Republic of Vietnam.  His decorations include the Purple Heart Medal. 

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  A transcript of that hearing is of record.

This case was previously before the Board in November 2015 and March 2017, at which time the current appellate claim was remanded for further development.  In pertinent part, the Board remanded the case in November 2015 for a new eye examination, which was accomplished in November 2016.  In March 2017, the Board remanded the case, in part, to obtain a copy of the Goldmann's chart completed in conjunction with the November 2016 VA eye examination; and such evidence has been associated with the record available for the Board's review.  All other development directed by the Board's prior remands appears to have been substantially accomplished.  The case has now been returned to the Board for additional appellate consideration.

The Board also notes that in the March 2017 decision, it determined that a rating in excess of 70 percent was not warranted for the Veteran's service-connected PTSD; and that he was not entitled to a compensable rating for his cataracts prior to December 10, 2008.  As the Board's determinations on these issues appears final, no further discussion is warranted at this time.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

FINDINGS OF FACT

1.  For the period from December 10, 2008, the Veteran's service-connected bilateral cataracts have not been manifested by vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50; nor anatomical loss of one eye and vision in the other eye is correctable to 20/40.

2.  For the period from December 10, 2008, the Veteran's service-connected bilateral cataracts have not been manifested by impairment of the field of vision with a remaining field of 16 to 30 degrees bilaterally.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral cataracts from December 10, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.79, Diagnostic Codes 6027 and 6080 (2016); 38 C.F.R. § 4.84a, Diagnostic Code 6027 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, the Veteran has not identified any deficiency regarding the notification and assistance he has received in this case, or in the conduct of his October 2015 Board hearing.  In pertinent part, he has not identified any outstanding records that have not been obtained or requested; he has not identified any error with respect to the most recent VA eye examination in November 2016, to include the associated Goldmann's chart; nor has he reported his cataracts have increased in severity since the November 2016 examination.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the rating schedule for evaluating visual impairment was amended in December 10, 2008.  73 Fed. Reg. 66543 (Nov. 10, 2008).  Both prior to and since December 2008, a distinction was made in evaluating cataracts based on whether it was preoperative or postoperative.  Here, the record does not reflect the Veteran has had surgery for his cataracts.  In pertinent part, a December 2007 VA eye examination was negative for surgery; and the most recent VA examination of November 2016 noted the cataracts were preoperative.

Prior to December 10, 2008, cataracts were evaluated under either Diagnostic Code 6027 (traumatic) or 6028 (senile, or others).  38 C.F.R. § 4.84a (2008).  In either case, both Codes provided that preoperative cataracts were to be evaluated based on impairment of vision.  In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses was the basis of rating, except in cases of keratoconus, in which contact lenses are medically required.  38 C.F.R. § 4.75 (2008).   Further, the severity of visual acuity loss was determined by applying the criteria set forth at 38 C.F.R. § 4.84a (2008).  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity. The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V (2008).  The same criteria for visual impairment remain in effect since December 10, 2008.  See 38 C.F.R. § 4.97 (2016).  However, as explained in greater detail below, cataracts can also be evaluated based upon based on impairment of the field of vision

With respect to the Veteran's claim for a rating in excess of 30 percent for the period from December 10, 2008, the next higher rating of 40 percent rating based upon visual acuity is warranted (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50 or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2016).  In addition, the Board notes that this is consistent with the criteria for a 40 percent rating based upon impairment vision under the "old" criteria found at 38 C.F.R. § 4.83a (2007).

For the period from December 10, 2008, the Veteran's service-connected cataracts have not been manifested by vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50; nor anatomical loss of one eye and vision in the other eye is correctable to 20/40.  In pertinent part, the record does not demonstrate anatomical loss of either eye.  The Board also notes that a July 2010 VA examination found the right eye had uncorrected distant vision of 20/100, correctable to 20/40; and uncorrected near vison 20/70, correctable to 20/50.  The left eye had uncorrected and corrected distant vision of 20/50; and uncorrected near vison 20.70, correctable to 20/30.  A March 2012 VA examination found the right eye had uncorrected distant vision of 20/70 and uncorrected near vison 20/100; both of which were correctable to 20/40 or better.  Similarly, the left eye had uncorrected distance vision of 20/50 and uncorrected near vison of 20/50, and uncorrected near vison of 20/70; both of which were correctable to 20/40 or better.  The more recent November 2016 VA eye examination found the right eye had uncorrected distance vison of 20/40 or better; and uncorrected near vison of 20/50; the left eye had uncorrected distance vison of 20/50, and uncorrected near vison of 20/100; all of which were correctable to 20/40 or better.  Nothing in the other evidence on file, to include medical treatment records, reflects the Veteran has had impairment of visual acuity from December 10, 2008, to the extent necessary for a rating in excess of 30 percent.

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent for the period from December 10, 2008, based upon impairment of visual acuity under the old or revised criteria.

Under the revised criteria cataracts of any type are rated pursuant to 38 C.F.R. 
§ 4.79, Diagnostic Code 6027, which instructs that preoperative cataracts are to be evaluated based on visual impairment.  Visual impairment is rated based on impairment of visual acuity (excluding developmental errors of refraction) and muscle function.  38 C.F.R. § 4.79 (2016).  

In addition, the new, revised criteria, 38 C.F.R. § 4.79 Diagnostic Code 6080 (2016) also rates eye disorders based on impairment of the field of vision.  Further, the record reflects the 30 percent rating was assigned on this basis.

Under 38 C.F.R. § 4.76a, Table III (2016), the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  

The Board further notes that the next higher rating of 50 percent based upon such impairment is for a remaining field of 16 to 30 degrees bilaterally.  38 C.F.R. § 4.79  (2016).  No such impairment is demonstrated by the evidence of record for this period.  For example, the July 2010 VA examination shows an average contraction of 39 degrees for the right eye, and 46 degrees for the left eye.  The March 2012 VA examination shows an average contraction of 47.125 degrees for the right eye, and 43 degrees for the left eye.  The most recent VA eye examination of November 2016 showed the right eye had an average contraction of 42.5 degrees, while the left eye had an average contraction of 52.5 degrees.  Nothing in the other evidence of record reflects impairment of field of vision to the extent necessary for a rating in excess of 30 percent.  

For these reasons, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent under the "old" or "revised" schedular criteria, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  Consequently, the Board must conclude the preponderance of the evidence is against this claim, and it must be denied.


ORDER

A rating in excess of 30 percent for bilateral cataracts from December 10, 2008, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


